This appeal is from a final decree making perpetual a temporary injunction *Page 418 
restraining the foreclosure of a mortgage executed by appellees to the First National Bank of Luverne on September 22, 1926, issued pending foreclosure on bill filed by the mortgagors.
The First National Bank of Luverne was merged with the Bank of Luverne, and the alleged mortgage, with the other assets of the First National Bank, passed to the Bank of Luverne, which subsequently went into liquidation.
The question presented by the appeal is purely of fact — whether or not the mortgage debt was paid by the mortgagor before the alleged merger. There is some dispute in the evidence, but it is our judgment that the great weight of the evidence shows that said mortgage debt was paid.
This accords with judgment and conclusion of the circuit court. The decree is therefore affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.